DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/3/2022 has been entered.

Response to Amendment
Claims 1-12 and 15-27 are pending in the application, with claims 19-27 currently withdrawn.  New grounds of rejection have been added as a result of the amendment to the claims submitted 1/3/2022.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US 2016/0301078) in view of Zhi et al. (US 2018/0166662) and further in view of Jiang et al. (US 2005/0003271) and further in view of Yoshima et al. (US 2018/0269537).

Regarding claim 1, Zhamu et al. discloses in Figs 1-6, an energy storage device ([0001]), comprising: a cathode including an active material ([0080], [0128]) with a material structure of MXenes ([0080], [0128]), wherein the active material includes at least one electrochemically active component ([0080], [0128]); and a gelatin-based electrolyte ([0023]) containing an aqueous electrolytic solution ([0023]) disposed adjacent to the electrode ([0080], [0128]); wherein the aqueous electrolytic solution ([0023]) is arranged to facilitate a physical and/or a chemical transformation ([0141], [0143]) of at least a portion of the active material ([0080], [0128]) upon an operation cycle of charging and discharging ([0141], [0143]) of the energy storage device ([0021], [0023], [0082], [0118], [0125]).

Zhamu et al. does not disclose the anode includes zinc deposited on a carbon cloth.
Zhi et al. discloses in Figs 1-16, a battery ([0001]) including an anode electrode (ref 102) comprising a carbon nanofiber material with zinc deposited thereon ([0091]).  This configuration enhances battery performance and flexibility ([0076], [0152], [0153]).
Zhamu et al. and Zhi et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the zinc coated carbon fiber material disclosed by Zhi et al. as the anode of Zhamu et al. to enhance battery flexibility and electrical performance.

Zhamu et al. also does not disclose the gelatin-based electrolyte includes a hydrogel of polyacrylamide.

Zhamu et al. and Jiang et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the polyacrylamide hydrogel disclosed by Jiang et al. as the gel electrolyte of Zhamu et al. to enhance the structural integrity and performance of the battery.

Zhamu et al. also does not disclose the solution includes a high concentration salt solution containing 5-21 M of metal ions.
Yoshima et al. discloses a battery (Abstract) including a gel electrolyte ([0121]) including 5M of LiTFSI ([0174]).  This configuration enhances charge and life characteristics ([0174]).
Zhamu et al. and Yoshima et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the 5M of LiTFSI disclosed by Yoshima et al. into the gel electrolyte of Zhamu et al. to enhance battery charge and life characteristics.

Regarding claim 2, modified Zhamu et al. discloses all of the claim limitations as set forth above and also discloses the MXenes material structure is arranged to include a 2CTx) upon the operation cycle of charging and discharging ([0141], [0143]) of the energy storage device.

Regarding claim 3, modified Zhamu et al. discloses all of the claim limitations as set forth above and also discloses the MXenes material structure ([0080], [0128]) is arranged to undergo a structural change upon an ion insertion into interlayer spacings of the MXenes material structure ([0080], [0128], V2CTx).

Regarding claim 4, modified Zhamu et al. discloses all of the claim limitations as set forth above and also discloses the MXenes structure is arranged to undergo delamination ([0080], [0128]), forming a plurality layers of the active material providing an increased number of active sites ([0080], [0128], V2CTx), thereby facilitating further ion insertion ([0080], [0128]).

Regarding claim 5, modified Zhamu et al. discloses all of the claim limitations as set forth above and also discloses the ions inserted into the interlayer spacings of the MXenes material structure ([0080], [0128], V2CTx) include ions of the aqueous electrolytic solution ([0021], [0023], [0082], [0118], [0125]).

Regarding claim 6, modified Zhamu et al. discloses all of the claim limitations as set forth above and also discloses the metal ions contain at least one ion of Li+, Na+, Ca2+, Mg2+, Zn2+, Al'+, or Fe2+ ([0021], [0023], [0082], [0118], [0125]).

2CTx) thereby at least partially forming an oxide ([0034], [0080], [0128]) of the active material.

Regarding claim 8, modified Zhamu et al. discloses all of the claim limitations as set forth above and also discloses the oxide of the active material includes V2O5 ([0034]).

Regarding claim 9, modified Zhamu et al. discloses all of the claim limitations as set forth above and also discloses the MXenes material structure is further arranged to undergo a phase transition ([0080], [0128], V2CTx) thereby at least partially forming carbon phases ([0080], [0128], V2CTx) of the active material.

Regarding claim 10, modified Zhamu et al. discloses all of the claim limitations as set forth above and also discloses the at least one electrochemical active component includes vanadium carbides ([0080], [0128], V2CTx).

Regarding claim 11, modified Zhamu et al. discloses all of the claim limitations as set forth above and also discloses the active material includes a vanadium carbide MXenes having a plurality layers of V2CTx ([0080], [0128], V2CTx) formed by the vanadium carbides ([0080], [0128], V2CTx) and a plurality of surface terminal functional groups ([0080], [0128], V2CTx).

2CTx) for the physical and/or a chemical transformation ([0021], [0023], [0082], [0118], [0125]).

Regarding claim 15, modified Zhamu et al. discloses all of the claim limitations as set forth above and also discloses the gelatin-based electrolyte is arranged to physically deform upon subjecting to an external mechanical force applied onto the electrolyte ([0023], gel).

Regarding claim 16, modified Zhamu et al. discloses all of the claim limitations as set forth above and also discloses the gelatin-based electrolyte is arranged to be operable under water and/or a low temperature condition ([0023], gel).

Regarding claim 17, modified Zhamu et al. discloses all of the claim limitations as set forth above and also discloses the gelatin-based electrolyte is arranged to maintain its mechanical properties after subjecting an open-air environment for a predetermined of time ([0023], gel).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US 2016/0301078) in view of Zhi et al. (US 2018/0166662) and Jiang et al. (US 2005/0003271) and Yoshima et al. (US 2018/0269537) as applied to claim 1 above, and further in view of Friesen et al. (US 2010/0285375).
Regarding claim 18, Zhamu et al. discloses all of the claim limitations as set forth above and also discloses 5M LiTFSI (see rejection of claim 1 above) but does not disclose 0.1 – 3M of Zn(CF3SO3)2.
Friesen et al. discloses in Figs 1-5, a battery (Abstract) including an electrolyte comprising zinc triflate (Zn(CF3SO3)2) at 0.5 M ([0046]).  This configuration enhances battery electrical performance ([0046]).

It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the zinc triflate (Zn(CF3SO3)2) disclosed by Friesen et al. into the electrolyte of Zhamu et al. to enhance electrical performance of the battery.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US 2016/0301078) in view of Zhi et al. (US 2018/0166662) and Jiang et al. (US 2005/0003271) and Yoshima et al. (US 2018/0269537) as applied to claim 1 above, and further in view of Adams et al. (US 2017/0207492).
Regarding claim 18, Zhamu et al. discloses all of the claim limitations as set forth above and also discloses 5M LiTFSI (see rejection of claim 1 above) but does not disclose 0.1 – 3M of Zn(CF3SO3)2.
Adams et al. discloses in Figs 1-11, a battery ([0001]) including an electrolyte comprising zinc triflate (Zn(CF3SO3)2) at 0.1 - 3 M ([0053]).  This configuration enhances battery electrical performance ([0053]).
Zhamu et al. and Adams et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the zinc triflate (Zn(CF3SO3)2) disclosed by Adams et al. into the electrolyte of Zhamu et al. to enhance electrical performance of the battery.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 and 15-18 have been considered but are moot in view of new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725